Exhibit 10.3

 

Cubist Pharmaceuticals, Inc.

Amended and Restated Director Compensation and Benefits Program

(Adopted on September 24, 2013*)

 

Director Compensation

 

Element

 

Compensation

Retainer

 

Non-Executive Chair - $70,000

Other Non-Employee Directors - $60,000

 

 

 

Initial Long-Term Incentive (Equity) Award

 

Non-Executive Chair: Stock options with a Black-Scholes value of $250,000

Other Non-Employee Directors: Stock options with a Black-Scholes value of
$250,000

Grant Date/vesting: Vests quarterly on a pro rata basis over 3 years from the
grant date

 

 

 

Annual Long-Term Incentive (Equity) Awards

 

Non-Executive Chair: LTI awards with a target value of $285,000, granted in
stock options with a Black-Scholes value of $142,500 and restricted stock units
with a fair value of $142,500

Other Non-Employee Directors: LTI awards with a target value of $225,000,
granted in stock options with a Black-Scholes value of $112,500 and restricted
stock units with a fair value of $112,500

Grant Date/vesting:  LTI awards will be granted (and valued) on the date of each
Annual Meeting of Stockholders; vest 100% on the earlier of the first
anniversary of the grant date or the date of the next calendar year’s Annual
Meeting of Stockholders

 

 

 

Meeting Fee - Board Meetings

 

None

 

 

 

Meeting Fee - Committee Meetings (non-Chair members)

 

Audit Committee: $2,000 per meeting attended (in person or by phone)

Other Committees (including Special Committees): $1,500 per meeting attended (in
person or by phone)

 

 

 

Meeting Fee - Committee Chair

 

Audit Committee: $4,000 per meeting led (in person or by phone)

Other Committees (including Special Committees): $3,500 per meeting led (in
person or by phone)

 

 

 

Meeting Fee — Non-Committee Members Attending Committee Meetings

 

The Non-Executive Chair is paid the same per meeting fee as a non-Chair member
of the Committee.  Other Directors will not be paid for attending such meetings
unless their attendance is specifically requested by the Chair of the relevant
Committee or the Non-Executive Chair

 

--------------------------------------------------------------------------------


 

Director Benefits

 

Expense Reimbursement

 

Cubist shall reimburse the cost of all reasonable travel related expenses and
meals incurred in connection with attending Board or Committee Meetings. 
Directors should travel one class below first class. Exceptions will be handled
on a case-by-case basis and should be submitted to the  Non-Executive Chair

 

 

 

D & O Insurance

 

Cubist provides Director & Officer Insurance for all Board Members

 

 

 

NACD Membership

 

Cubist provides a membership to the National Association of Corporate Directors
for all Board Members

 

 

 

Director Education Programs

 

Cubist supports director education and will reimburse directors for reasonable
expenses incurred in connection with participation in director education
programs.  Directors are expected to report all such participation to the
Secretary of the Corporation.  Cubist also provides in-house direction education
and has a Director Orientation Program

 

Administration

 

1.              Payments for Committee Meetings:  Payments will be made at each
regularly scheduled in-person Board Meeting for all Committee meetings attended
(and for which minutes are prepared) since the last regularly scheduled
in-person Board Meeting.  Included with the check will be an Attendance Report
and LTI Report.

 

2.              Payments of Annual Retainer:  Annual retainers are payable on an
annual basis as of the date of the Annual Meeting of Stockholders in either cash
or stock, in recognition of the previous 12 months of service beginning on the
date of the previous calendar year’s Annual Meeting of Stockholders.  Each
Director will make a stock or cash payment election in March of each year.  The
retainer shall be pro-rated based on the number of months served as a Director
in the previous 12 months.

 

3.              Receipts must be submitted to Cubist’s CEO within 60 days of
each travel engagement.

 

4.              A summary of Cubist Director & Officers Insurance Policy is
included in the Director’s Handbook.

 

--------------------------------------------------------------------------------

* All amended elements to go into effect as of the date of the Annual Meeting of
Stockholders in June 2014, other than the “Initial Long-Term Incentive (Equity)
Award,” which shall go into effect as of September 2013.

 

--------------------------------------------------------------------------------